

Loan No. RX0785S1
FIRST AMENDMENT TO
PROMISSORY NOTE AND SUPPLEMENT
 
THIS FIRST AMENDMENT TO PROMISSORY NOTE AND SUPPLEMENT (this "Amendment") is
entered into as of May 5, 2010, between CONNECTICUT WATER SERVICE, INC., a
Connecticut corporation (the "Company") and CoBANK, ACB, a federally chartered
instrumentality of the United States ("CoBank").
 
BACKGROUND
 
The Company and CoBank are parties to a Promissory Note and Supplement dated as
of June 29, 2009 (the “Supplement”).  The parties now desire to amend the
Supplement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
SECTION 1.                                Defined Terms. All capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
those terms in the Master Loan Agreement dated as of June 29, 2009, between the
Company and CoBank, as same may have been amended (the "MLA").
 
SECTION 2.                                Term. Section 3 of the Supplement is
hereby amended and restated to read as follows:
 
Term. The term of the Commitment shall be from the date hereof up to and
including June 25, 2011, or such later date as CoBank may, in its sole
discretion, authorize in writing.
 
SECTION 3.                                Representations and Warranties.  To
induce CoBank to enter into this Amendment, the Company represents and warrants
that: (A) no consent, permission, authorization, order or license of any
governmental authority or of any party to any agreement to which the Company is
a party or by which it or any of its property may be bound or affected, is
necessary in connection with the execution, delivery, performance or enforcement
of this Amendment; (B) the Company is in compliance with all of the terms of the
Loan Documents, and no Default or Event of Default exists; and (C) this
Amendment has been duly authorized, executed and delivered, and creates legal,
valid, and binding obligations of the Company which are enforceable in
accordance with their terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar Laws affecting the
rights of creditors generally.  Without limiting (B) above, the Company
represents and warrants that it is in compliance with all notice provisions of
the MLA, including, without limitation, the requirement to notify CoBank of the
commencement of material litigation and of certain environmental matters.
 
SECTION 4.                                Confirmation. Except as amended
hereby, the Supplement shall remain in full force and effect as written.
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date shown above.
 
CoBANK, ACB
 
CONNECTICUT WATER SERVICE, INC.
By:
/s/ Irene Matlin
 
By:
/s/ David C. Benoit
Title:
Assistant Corporate Secretary
 
Title:
Vice President, Finance and CFO



